DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 04/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,875,329 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim 4 is objected to because of the following informalities: the amended claim has been mislabeled as “original”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 9, the recitation of “moving the dispenser in the Y-axis direction toward a maintenance system” (lines 10-11) is not supported. The printheads are moved in the X-axis direction, not the Y-axis direction. The examiner will proceed assuming the dispenser is moved in the X-axis direction toward a maintenance system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-7, 9, 13-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN 1909203 A) in view of Sato et al. (CN 101622076 A).
Kim et al. teach the following claimed limitations:
Regarding claim 1, a method, comprising:
supporting a substrate (base plate 10; FIG. 14) on a gas cushion (air slider 14; FIG. 14);
holding the substrate along an edge thereof using a gripper (substrate transfer device 20; FIGs. 14-16);
moving the gripper in a Y-axis direction to position the substrate in a work position (substrate transfer device 20 is moved along linear rail 24; FIG. 14; e.g. to the detection unit 15); and
maintaining orientation of the edge of the substrate parallel to the Y-axis direction (FIG. 14) by rotating a component the gripper about a Z-axis that is substantially perpendicular to a plane defined by the Y-axis direction and an X-axis direction (vertical rotating shaft 70; FIG. 18) while moving the gripper in the Y-axis direction (while plate 60 is moved by drive unit 72 longitudinally, plate 64 can be rotated by drive unit 68; FIGs.14-16; [057]; it would have been routine to operate two separate drive units simultaneously or sequentially).
Regarding claim 7, the holding the substrate along an edge thereof using a gripper comprises contacting the component of the gripper with the edge of the substrate and applying a vacuum to the edge of the substrate through the component (suction nozzle 110; FIG. 2).
Regarding claim 9, a method, comprising:
supporting a substrate (base plate 10; FIG. 14) on a gas cushion (air slider 14; FIG. 14);
holding the substrate along an edge thereof using a substrate gripping surface of a gripper (substrate transfer device 20; FIGs. 14-16);
moving the gripper in a Y-axis direction to position the substrate in a work position (substrate transfer device 20 is moved along linear rail 24; FIG. 14; e.g. to the detection unit 15); and
maintaining orientation of the edge of the substrate parallel to the Y-axis direction (FIG. 14) by rotating the substrate gripping surface of the gripper about a Z-axis that is substantially perpendicular to a plane defined by the Y-axis direction and an X-axis direction (vertical rotating shaft 70; FIG. 18) while moving the gripper in the Y-axis direction (while plate 60 is moved by drive unit 72 longitudinally, plate 64 can be rotated by drive unit 68; FIGs.14-16; [057]; it would have been routine to operate two separate drive units simultaneously or sequentially).
Regarding claim 15, the holding the substrate along an edge thereof comprises contacting the substrate gripping surface of the gripper with the edge of the substrate and applying a vacuum to the edge of the substrate through the substrate gripping surface (suction nozzle 110; FIG. 2).
Regarding claim 18, a method, comprising:
supporting a substrate (base plate 10; FIG. 14) on a gas cushion using positive pressure (air slider 14; FIG. 14) and vacuum (suction nozzle 110; FIG. 2);
holding the substrate along an edge thereof using a substrate gripping surface of a gripper (substrate transfer device 20; FIGs. 14-16);
moving the gripper in a Y-axis direction to position the substrate in a work position (substrate transfer device 20 is moved along linear rail 24; FIG. 14; e.g. to the detection unit 15); and
maintaining orientation of the edge of the substrate parallel to the Y-axis direction (FIG. 14) by rotating a component the gripper about a Z-axis axis that is substantially perpendicular to a plane defined by the Y-axis direction and an X-axis direction (vertical rotating shaft 70; FIG. 18) while moving the gripper in the Y-axis direction (while plate 60 is moved by drive unit 72 longitudinally, plate 64 can be rotated by drive unit 68; FIGs.14-16; [057]; it would have been routine to operate two separate drive units simultaneously or sequentially).
Kim et al. do not teach the following claimed limitations:
Further regarding claim 1, moving a dispenser across the substrate in the X-axis direction that crosses the Y-axis direction.
Regarding claim 2, dispensing droplets of a liquid material onto the substrate using the dispenser.
Regarding claim 4, moving the dispenser in a direction substantially parallel to the third direction.
Regarding claim 6, enclosing the substrate support, the dispenser, and the gripper in an enclosure.
Further regarding claim 9, moving a dispenser across the substrate in the X-axis direction that crosses the Y-axis direction;
dispensing droplets of a liquid material onto the substrate using the dispenser; and
moving the dispenser in the X-axis direction toward a maintenance system.
Regarding claim 13, moving the dispenser in a direction substantially parallel to the Z-axis direction.
Regarding claim 14, enclosing the substrate support, the dispenser, the maintenance system and the gripper in an enclosure.
Regarding claim 17, the dispensing droplets of the liquid material onto the substrate is performed concurrently with the moving the gripper in the first linear direction to position the substrate in a work position and with the moving the dispenser across the substrate in the second linear direction.
Further regarding claim 18, moving a dispenser across the substrate in the X-axis direction that crosses the Y-axis direction;
dispensing droplets of a liquid material onto the substrate using the dispenser; and
moving the dispenser in the X-axis direction toward a maintenance system.
Sato et al. teach the following claimed limitations:
Further regarding claim 1, moving a dispenser across the substrate in the X-axis direction that crosses the Y-axis direction (ink-jet head unit 12; FIG. 2) for the purpose of forming a coating on a substrate.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate moving a dispenser across the substrate in the X-axis direction that crosses the Y-axis direction, as taught by Sato et al., into Kim et al. for the purpose of forming a coating on a substrate.
Further regarding claim 2, dispensing droplets of a liquid material onto the substrate using the dispenser (liquid drop injection unit droplet ejection assembly 4; FIG. 1) for the purpose of forming a coating on a substrate.
Further regarding claim 4, moving the dispenser in a direction substantially parallel to the third direction (droplet ejection head F can move along the Z axis direction) for the purpose of adjusting the height of the dispenser to prevent contacting the substrate.
Further regarding claim 6, enclosing the substrate support, the dispenser, and the gripper in an enclosure (ink coating box 4a; FIG. 2) for the purpose of keeping out dust.
Further regarding claim 9, moving a dispenser across the substrate in a second linear direction that crosses the Y-axis direction (ink-jet head unit 12; FIG. 2) for the purpose of forming a coating on a substrate;
dispensing droplets of a liquid material onto the substrate using the dispenser (liquid drop injection unit droplet ejection assembly 4; FIG. 1) for the purpose of forming a coating on a substrate; and
moving the dispenser in the X-axis direction toward a maintenance system (head maintenance unit 14; FIG 2) for the purpose of cleaning the dispenser.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate moving a dispenser across the substrate in the X-axis direction that crosses the Y-axis direction; dispensing droplets of a liquid material onto the substrate using the dispenser; and moving the dispenser in the X-axis direction toward a maintenance system, as taught by Sato et al., into Kim et al. for the purposes of forming a coating on a substrate; cleaning the dispenser.
Further regarding claim 13, moving the dispenser in a direction substantially parallel to the Z-axis direction (droplet ejection head F can move along the Z axis direction) for the purpose of adjusting the height of the dispenser to prevent contacting the substrate.
Further regarding claim 14, enclosing the substrate support, the dispenser, the maintenance system and the gripper in an enclosure (ink coating box 4a; FIG. 2) for the purpose of keeping out dust.
Further regarding claim 17, the dispensing droplets of the liquid material onto the substrate is performed concurrently with the moving the substrate in the first linear direction to position the substrate in a work position and with the moving the dispenser across the substrate in the second linear direction (when printing a dot pattern, droplet ejection head F is moved in the X-direction and the substrate is moved in the Y-direction; FIGs. 1-2) for the purpose of printing a dot pattern.
Further regarding claim 18, moving a dispenser across the substrate in the X-axis direction that crosses the Y-axis direction (ink-jet head unit 12; FIG. 2) for the purpose of forming a coating on a substrate;
dispensing droplets of a liquid material onto the substrate using the dispenser (liquid drop injection unit droplet ejection assembly 4; FIG. 1) for the purpose of forming a coating on a substrate; and
moving the dispenser in the X-axis direction toward a maintenance system (head maintenance unit 14; FIG 2) for the purpose of cleaning the dispenser.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate moving a dispenser across the substrate in the X-axis direction that crosses the Y-axis direction; dispensing droplets of a liquid material onto the substrate using the dispenser; and moving the dispenser in the X-axis direction toward a maintenance system, as taught by Sato et al., into Kim et al. for the purposes of forming a coating on a substrate; cleaning the dispenser.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate moving a dispenser across the substrate in a second linear direction that crosses the first linear direction; dispensing droplets of a liquid material onto the substrate using the dispenser; moving the dispenser in a direction substantially parallel to the third direction; enclosing the substrate support, the dispenser, and the gripper in an enclosure; moving a dispenser across the substrate in a second linear direction that crosses the first linear direction; dispensing droplets of a liquid material onto the substrate using the dispenser; moving the dispenser in the second linear direction toward a maintenance system; moving the dispenser in a direction substantially parallel to the third direction; enclosing the substrate support, the dispenser, the maintenance system and the gripper in an enclosure; the dispensing droplets of the liquid material onto the substrate is performed concurrently with the moving the gripper in the first linear direction to position the substrate in a work position and with the moving the dispenser across the substrate in the second linear direction; moving a dispenser across the substrate in a second linear direction that crosses the first linear direction; dispensing droplets of a liquid material onto the substrate using the dispenser; moving the dispenser in the second linear direction toward a maintenance system; the dispensing droplets of the liquid material onto the substrate is performed concurrently with the moving the gripper in the first linear direction to position the substrate in a work position and with the moving the dispenser across the substrate in the second linear direction, as taught by Sato et al., into Kim et al. for the purpose of forming a coating on a substrate; adjusting the height of the dispenser to prevent contacting the substrate; keeping out dust; cleaning the dispense; printing a dot pattern.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN 1909203 A) as modified by Sato et al. (CN 101622076 A) as applied to claim 1 above, and further in view of Aoki (WO 2013/031223 A1).
Kim et al. and Sato et al. do not teach the following claimed limitations:
Regarding claim 3, the component of the gripper is rotated using at least one voice coil.
Aoki teaches the following claimed limitations:
Further regarding claim 3, the component of the gripper is rotated using at least one voice coil (voice coil motors; [034]) for the purpose of finely driving movement stages.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the component of the gripper is rotated using at least one voice coil, as taught by Aoki, into Kim et al. as modified by Sato et al. for the purpose of finely driving movement stages.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN 1909203 A) as modified by Sato et al. (CN 101622076 A) as applied to claim 1 above, and further in view of Yassour et al. (US 2007/0195653 A1) and Rigio et al. (US 2016/0263921 A1).
Kim et al. and Sato et al.  teach the following claimed limitations:
Regarding claim 5, the gripper comprises a substrate gripping surface (surfaces of upper jaw 32a and lower jaw 32b, FIG. 16, Kim et al.) supported by a gripper frame (horizontal moving unit 36, third plate 64, FIG. 16) mounted to a carriage assembly (first transfer plate 60, FIG. 16).
Kim et al. and Sato et al. do not teach the following claimed limitations:
Regarding claim 5, supporting the carriage assembly on a gas cushion and supporting the dispenser on a gas cushion.
Yassour et al. teach the following claimed limitations:
Further regarding claim 5, supporting the carriage assembly on a gas cushion (gripper 1166 supported by fluid-cushion support; FIG. 11C; [0199]; gripper 1166 being a carriage that carries gripping elements 1168) for the purpose of non-contact transport of the substrate.
Rigio et al. teach the following claimed limitations:
Further regarding claim 5, supporting the dispenser on a gas cushion (air bearing unit 48; FIG. 3A; [0044]) for the purpose of smooth gliding of the dispenser.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate supporting the carriage assembly on a gas cushion and supporting the dispenser on a gas cushion, as taught by Yassour et al. and Rigio et al., into Kim et al. as modified by Sato et al. for the purposes of non-contact transport of the substrate; smooth gliding of the dispenser.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN 1909203 A) as modified by Sato et al. (CN 101622076 A) as applied to claim 7 above, and further in view of Zwiers et al. (US 2014/0374375 A1).
Kim et al. and Sato et al. do not teach the following claimed limitations:
Regarding claim 8, the rotating the component of the gripper comprises energizing a voice coil mechanism.
Zwiers et al. teach the following claimed limitations:
Further regarding claim 8, using a voice coil actuator for actuating a gripper holder part 21b (FIGs. 24A-24B; [0848]) for the purpose of performing precision linear actuation. It would have been obvious to one of ordinary skill to use the voice coil actuator to rotate the component of the gripper for precision orientation of the gripper.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the rotating the component of the gripper comprises energizing a voice coil mechanism, as taught by Zwiers et al., into Kim et al. and Sato et al. for the purpose of performing precision linear actuation.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN 1909203 A) as modified by Sato et al. (CN 101622076 A) as applied to claim 9 above, and further in view of Takano (JP 2006-136794 A).
Kim et al. and Sato et al. do not teach the following claimed limitations:
Regarding claim 10, measuring at least one characteristic of a droplet ejected from the dispenser using the maintenance system.
Takano teaches the following claimed limitations:
Further regarding claim 10, measuring at least one characteristic of a droplet ejected from the dispenser using the maintenance system (maintenance unit 15 includes a weight measurement unit; FIG. 1; [0024]-[0025]) for the purpose of determining the weight of each droplet.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate measuring at least one characteristic of a droplet ejected from the dispenser using the maintenance system, as taught by Takano, into Kim et al. and Sato et al. for the purpose of determining the weight of each droplet.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN 1909203 A) as modified by Sato et al. (CN 101622076 A) as applied to claim 9 above, and further in view of Sakai (JP 2008-246953 A).
Kim et al. and Sato et al. do not teach the following claimed limitations:
Regarding claim 11, moving the maintenance system in a direction substantially parallel to the Y-axis direction to engage with the dispenser.
Sakai teaches the following claimed limitations:
Further regarding claim 11, moving the maintenance system in a direction substantially parallel to the Y-axis direction to engage with the dispenser (maintenance device 5 moves in the sub-scanning direction; FIG. 1; [0010]) for the purpose of positioning the maintenance system at the position of the dispenser.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate moving the maintenance system in a direction substantially parallel to the first linear direction to engage with the dispenser, as taught by Sakai, into Kim et al. and Sato et al. for the purpose of positioning the maintenance system at the position of the dispenser.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN 1909203 A) as modified by Sato et al. (CN 101622076 A) as applied to claim 9 above, and further in view of Aoki (WO 2013/031223 A1).
Kim et al. and Sato et al. do not teach the following claimed limitations:
Regarding claim 12, the substrate gripping surface of the gripper is rotated using at least one voice coil.
Aoki teaches the following claimed limitations:
Further regarding claim 12, the substrate gripping surface of the gripper is rotated using at least one voice coil (voice coil motors; [034]) for the purpose of finely driving movement stages.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the substrate gripping surface of the gripper is rotated using at least one voice coil, as taught by Aoki, into Kim et al. as modified by Sato et al. for the purpose of finely driving movement stages.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN 1909203 A) as modified by Sato et al. (CN 101622076 A) as applied to claim 15 above, and further in view of Zwiers et al. (US 2014/0374375 A1).
Kim et al. and Sato et al. do not teach the following claimed limitations:
Regarding claim 16, the rotating the substrate gripping surface of the gripper comprises energizing a voice coil mechanism.
Zwiers et al. teach the following claimed limitations:
Further regarding claim 16, using a voice coil actuator for actuating a gripper holder part 21b (FIGs. 24A-24B; [0848]) for the purpose of performing precision linear actuation. It would have been obvious to one of ordinary skill to use the voice coil actuator to rotate the component of the gripper for precision orientation of the gripper.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the rotating the component of the gripper comprises energizing a voice coil mechanism, as taught by Zwiers et al., into Kim et al. and Sato et al. for the purpose of performing precision linear actuation.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN 1909203 A) as modified by Sato et al. (CN 101622076 A) as applied to claim 18 above, and further in view of Aoki (WO 2013/031223 A1).
Kim et al. and Sato et al. teach the following claimed limitations:
Regarding claim 20, the dispensing droplets of the liquid material onto the substrate is performed concurrently with the moving the substrate in the Y-axis direction to position the substrate in a work position and with the moving the dispenser across the substrate in the X-axis direction (when printing a dot pattern, droplet ejection head F is moved in the X-direction and the substrate is moved in the Y-direction, FIGs. 1-2, Sato et al.).
Kim et al. and Sato et al. do not teach the following claimed limitations:
Regarding claim 19, the substrate gripping surface is rotated using at least one voice coil.
Aoki teaches the following claimed limitations:
Further regarding claim 19, the substrate gripping surface is rotated using at least one voice coil (voice coil motors; [034]) for the purpose of finely driving movement stages.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate claim 19, the substrate gripping surface is rotated using at least one voice coil, as taught by Aoki, into Kim et al. as modified by Sato et al. for the purpose of finely driving movement stages.
Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicants state that the specific steps of aligning as illustrated in FIGs 18A-18E and described in corresponding texts of Kim would not lead a person of ordinary skill to “the idea of realigning the substrate while the substrate is moving” (page 8). Without acquiescing, even if applicants are correct, the “idea of realigning” is not the same as the claimed “maintaining orientation of the edge of the substrate parallel to the Y-axis direction by rotating a component of the gripper”. As explained in the rejection above, Kim teaches separate drive units 66, 68 and 72 (FIGs. 15-16). The simultaneous or sequential driving of these drive units would be routine or obvious to one of ordinary skill. As such, Kim and Sato, alone or combined, teach, show, suggest, or make obvious the method comprising rotating a component of the gripper while the substrate is moving.
Regarding claim 5, by dependence on claim 1, Kim and Sato, alone or combined, teach, show, suggest, or make obvious the method comprising rotating a component of the gripper while the substrate is moving.
Regarding claim 8, by dependence on claim 1, Kim and Sato, alone or combined, teach, show, suggest, or make obvious the method comprising rotating a component of the gripper while the substrate is moving.
Regarding claim 9, similarly, Kim and Sato, alone or combined, teach, show, suggest, or make obvious the method comprising rotating a component of the gripper while the substrate is moving.
Regarding claim 10, by dependence on claim 9, Kim and Sato, alone or combined, teach, show, suggest, or make obvious the method comprising rotating a component of the gripper while the substrate is moving.
Regarding claim 11, by dependence on claim 9, Kim and Sato, alone or combined, teach, show, suggest, or make obvious the method comprising rotating a component of the gripper while the substrate is moving.
Regarding claim 16, by dependence on claim 9, Kim and Sato, alone or combined, teach, show, suggest, or make obvious the method comprising rotating a component of the gripper while the substrate is moving.
Regarding claim 18, similarly, Kim and Sato, alone or combined, teach, show, suggest, or make obvious the method comprising rotating a component of the gripper while the substrate is moving.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




27 May 2022
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853